1
     Susan St. Vincent
2    Legal Officer
3    NATIONAL PARK SERVICE
     Legal Office
4    P.O. Box 517
     Yosemite, California 95389
5    Telephone: (209) 372-0241
6

7
                                      UNITED STATES DISTRICT COURT
8
                                 EASTERN DISTRICT OF CALIFORNIA
9

10
      UNITED STATES OF AMERICA,                        No. 6:19-MJ-0067-JDP
11
                         Plaintiff,
12
             v.                                        STIPULATION TO CONTINUE
13                                                     SENTENCING; AND ORDER THEREON
      DAVID M. STEVENOT,
14
                         Defendant.
15

16
            IT IS HEREBY STIPULATED by and between Susan St. Vincent, the legal officer for the
17
     National Park Service, and Defendant David Stevenot, by and through his attorney of record,
18
     Assistant Federal Defender Eric Kersten, that the sentencing hearing in the above-captioned
19
     matter set for November 20, 2019 be continued to January 28, 2020 at 10:00 a.m. This request is
20
     made to allow time for U.S. Probation to complete a pre-sentence report and to allow the parties
21
     time to review and file any additional information or response.
22

23          Dated: October 9, 2019                        /S/ Susan St. Vincent
24                                                        Susan St. Vincent
                                                          Legal Officer
25                                                        Yosemite National Park

26          Dated: October 9, 2019                        /S/
                                                          Eric Kersten
27                                                        Assistant Federal Defender for
28                                                        David M. Stevenot
                                                      1
1

2                                           ORDER
3
              The court accepts the above stipulation and adopts its terms as the order of this court.
4
     Accordingly, the November 20, 2019, sentencing hearing for David M. Stevenot, Case 6:19-mj-
5
     0067-JDP, is continued to January 28, 2020, at 10:00 a.m.
6

7

8    IT IS SO ORDERED.

9

10   Dated:      October 9, 2019
                                                         UNITED STATES MAGISTRATE JUDGE
11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                         2
